Citation Nr: 1119835	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  10-21 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for myositis ossificans of the left hip, to include entitlement to a separate evaluation for a mass within the iliopsoas.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel
INTRODUCTION

The Veteran had active service from January 2005 to April 2005 and from March 2006 to August 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The Veteran does not have limitation of flexion to 30 degrees, abduction lost beyond 10 degrees, ankylosis of the left hip, a flail joint, or a fracture of the femur, and there is no objective evidence of additional limitation due to pain, weakness, incoordination or excess fatigability.  

2.  The Veteran has a raised mass in the iliopsoas muscles that most recently measured five centimeters by eight centimers, is raised three quarters of a centimeter, and is exquisitely tender to light palpation.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for myositis ossificans of the left hip have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Codes 5250, 5251, 5252, 5253, 5254, 5255 (2010).  

2.  The criteria for a separate 10 percent evaluation for a painful mass of the iliopsoas muscles have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.14, 4.20, 4.25, 4.118 Codes 7819, 7804 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

The Board notes that this appeal arises from disagreement with the initial evaluation assigned following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.   Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In any event, the Veteran was provided with fully compliant VCAA notice in a December 2006 letter prior to the initial adjudication of his claim.  The Board concludes that the duty to notify has been met.  

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  The Veteran has offered testimony at a hearing before the undersigned Veterans Law Judge, and a transcript of this hearing is in the record.  The Veteran testified that he is not in receipt of ongoing treatment from any VA facility.  He was repeatedly requested to provide either private treatment records or permission for VA to obtain these records on his behalf, but no response was received.  The Veteran has been provided two VA examinations of his disability.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Increased Evaluation

The Veteran contends that the 10 percent evaluation initially assigned for his myositis ossificans of the left hip is inadequate to reflect the impairment caused by this disability.  He reports constant pain that becomes worse after walking a half mile.  The Veteran also notes that a visible mass has formed at the hip due to his disability, which is both painful and unsightly.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

The Board notes that this issue involves the Veteran's dissatisfaction with the initial rating for his disabilities assigned following the grant of service connection.  The Court has found that there is a distinction between a Veteran's disagreement with the initial rating assigned following a grant of service connection, and the claim for an increased rating for a disability in which entitlement to service connection has previously been established.  In instances in which the Veteran disagrees with the initial rating, the entire evidentiary record from the time of the Veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The record indicates that entitlement to service connection for myositis ossificans of the left hip was established in the September 2009 rating decision on appeal.  A 10 percent evaluation was assigned by analogy to the rating code for impairment of the thigh.  38 C.F.R. §§ 4.20, 4.71a, Code 5253.  This rating is based on limitation of motion.

The rating code does not contain a listing for myositis ossificans.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  

In this case, as the Veteran's disability has been shown to limit the function of his left hip, the RO evaluated the Veteran's myositis ossificans as analogous to the rating code for impairment of the thigh.  

Limitation of rotation of the thigh in which the veteran is unable to toe-out more than 15 degrees is evaluated as 10 percent disabling.  Limitation of adduction of the thigh in which the veteran cannot cross his legs is also evaluated as 10 percent disabling.  Limitation of abduction of the thigh in which the motion is lost beyond 10 degrees is evaluated as 20 percent disabling.  38 C.F.R. § 4.71a, Code 5253.  

There are other factors which must be considered in addition to those contained in the applicable rating code.  The Board recognizes that the disability of the musculoskeletal system is primarily the inability due to damage or an infection in parts of the system to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Factors to be considered include pain on movement, weakened movement, excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 4.45.  Functional impairment due to pain must be considered.  38 C.F.R. § 4.59.  

The evidence includes the report of a VA examination conducted in March 2007.  The claims folder was not available.  The Veteran gave a history of an injury during basic training, after which he was felt to have a pulled muscle in his left groin.  He was eventually discovered to have osteochondral exostoses of the left hip and mild ossicans.  Since then he has continued to have the same trouble in his left groin with swelling.  

On examination, the Veteran reported trouble walking, and said he was unable to walk distances without having pain in the left hip area.  He also had problems going up and down steps.  The Veteran had limited flexion of the left hip, so he was unable to tie his left shoe or clip his left nails.  He used crutches with flare-ups.  There was a large swelling in the groin approximately 11 inches in length.  It extended outwards as an exostosis approximately an inch and a half to two inches.  The area was completely calcified.  The Veteran reported flare-ups with pain on overuse.  The examiner states that there was pain, weakness, and stiffness in the left hip, and that repetitive motion further decreased the ability to use the hip.  The Veteran could perform his job duties unless he had to walk for an excessive period of time or climb more than a few stairs.  Using a goniometer, the left hip had flexion to 90 degrees before it was limited by the exostosis.  By comparison, the right hip had 125 degrees of flexion.  Extension was 30 degrees and normal, Adduction was to 25 degrees, and abduction was to 45 degrees.  The left hip had pain at the extreme of the adduction and the abduction.  Internal and external rotation was normal.  The diagnosis was a history of an injury while in service with myositis ossificans of the left erectus femoral muscle with a large palpable mass and limited flexion of the left hip.  

The Veteran's most recent VA examination was conducted in July 2009.  The claims folder was not reviewed, but local VA records and remote data were reviewed.  The Veteran reported that he did not have pain at the baseline, but it rapidly approached a level of 8 or 9 out of 10 when he became active.  He was able to stand at work for about 15 to 20 minutes before it began to hurt.  Afterwards the pain would resolve in 30 to 45 minutes.  There were no flare-ups, but he had increasing and decreasing pain daily as part of the usual waxing and waning of his symptoms.  He described the pain as moderate.  His functional limitations were 15 to 20 minutes of standing.  He could walk a half mile before becoming symptomatic.  

On examination, the Veteran's gait was normal.  He could cross his legs, but could not toe out more than 15 degrees.  Range of motion was 90 degrees of flexion, and was limited by the onset of pain.  Extension was to 30 degrees, abduction was to 45 degrees, adduction was to 25 degrees, internal rotation was to 40 degrees, and external rotation was to 60 degrees.  The Veteran did not have additional limitation of motion on repetitive use in any of his tested motions.  The examiner noted that there was grossly present a raised mass at the anterior left hip measuring five centimeters axially, eight centimeters sagitally, and was raised three quarters of an inch.  It was exquisitely tender to light palpation.  It was not a hernia and was not reducible.  An X-ray study of the left hip was negative.  Myositis ossificans was noted in the left pelvis inferiorly with extension of involvement below the femoral neck.  No destructive process was noted and the myositis ossificans was well demarcated.  The diagnosis was myositis ossificans involving the left iliopsoas muscle.  The examiner said that this did not result in any impact on the Veteran's occupational activities.  There was a moderate to severe effect on his ability to exercise.  Otherwise, all other activities were either mildly affected or not at all.  

At the April 2011 hearing, the Veteran testified that the examination reports were incorrect in that they stated he only has pain after standing for 15 or 20 minutes or walking a half mile.  The Veteran said that pain is always present, but that those were the points at which it became severe.  He also expressed his belief that the mass that was present on his left hip had been completely ignored.  The Veteran noted that it was very unsightly and a source of embarrassment.  He believed that the VA should consider this in the evaluation of his overall disability.  See Transcript.  

After careful consideration of the Veteran's contentions and the medical evidence, the Board is unable to find that an evaluation in excess of 10 percent for myositis ossificans of the left hip is warranted based on limitation of motion.  However, the evidence does support entitlement to a separate 10 percent evaluation for the mass within the left iliopsoas due to the myositis ossificans.  

As previously noted, the Veteran's myositis ossificans has been evaluated under the rating code for impairment of the thigh.  This code provides for a 20 percent evaluation of limitation of abduction if lost beyond 10 degrees.  In this case, the Veteran retains 45 degrees of abduction, without additional limitation after repetitive motion, and there is no basis for a higher rating under this code.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Code 5253.  

The Board has considered entitlement to an increased evaluation under other rating codes that address limitation of motion of the thigh, but these do not provide a basis for a higher evaluation.  Both of the VA examinations show that the Veteran retains 90 degrees of flexion, which would not warrant even a 10 percent rating under the appropriate diagnostic code.  38 C.F.R. § 4.71a, Code 5252.  Similarly, the highest rating available under the rating code for limitation of extension is the 10 percent that is currently assigned, and the Veteran does not meet the criteria for a 10 percent rating under this code.  38 C.F.R. § 4.71a, Code 5251.  Finally, there is no evidence of ankylosis, a flail joint, a fracture of the shaft, or malunion of the hip.  The most recent X-ray study shows that the left hip is normal.  38 C.F.R. § 4.71a, Codes 5250, 5254, 5255.  The Board must conclude that there is no basis for an increased rating under the appropriate rating codes for the musculoskeletal system.  38 C.F.R. § 4.71a.  

At this juncture, the Board notes the Veteran's complaints of constant pain, and his belief that these complaints were not considered.  However, other than to note that the Veteran has limitation of flexion at 90 degrees due to pain, neither VA examination demonstrated objective evidence of additional limitations due to pain, weakness, fatigability, or incoordination.  The March 2007 examiner states that there was pain, weakness, and stiffness in the left hip, and that repetitive motion further decreased the ability to use the hip.  Unfortunately, the examiner did not quantify this decreased ability.  The July 2009 VA examination did attempt to quantify any additional limitation due to these factors, but there was no objective evidence of an increase in disability.  

The Board has also considered entitlement to an increased evaluation on an extraschedular basis, but application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2010).  There is no objective evidence that the Veteran's service connected myositis ossificans of the left hip presents such an exceptional or unusual disability picture, with such factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  Hence, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under the above-cited regulation, was not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

However, the Board does find that the Veteran is entitled to a separate 10 percent evaluation for the mass located within the left iliopsoas.  Both examiners have indicated that this is the result of his myositis ossificans.  The March 2007 examiner identified a large swelling in the groin approximately 11 inches in length.  It extended outwards as an exostosis approximately an inch and a half to two inches.  The area was completely calcified.  The July 2009 examiner noted that there was grossly present a raised mass at the anterior left hip measuring five centimeters axially, eight centimeters sagitally, and was raised three quarters of an inch.  It was exquisitely tender to light palpation.  

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  However, an exception to this is the anti-pyramiding provision of 38 C.F.R. § 4.14 (1994), which states that evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), it was held that the described conditions in that case warranted 10 percent evaluations under three separate diagnostic codes, none of which provided that a veteran may not be rated separately for the described conditions.  Therefore, the conditions were to be rated separately under 38 C.F.R. § 4.25, unless they constituted the "same disability" or the "same manifestation" under 38 C.F.R. § 4.14.  Esteban, at 261.  The critical element cited was "that none of the symptomatology for any one of those three conditions [was] duplicative of or overlapping with the symptomatology of the other two conditions."  Id. at 262.  

In this case, the Veteran's mass of the left iliopsoas may receive a separate rating as long as this rating is not also based on limitation of motion of the left thigh, as this is contemplated under the 10 percent rating already assigned.  The mass may be rated by analogy to a benign skin neoplasm.  A benign skin neoplasm is in turn evaluated under one of several rating codes for scars.  38 C.F.R. § 4.118, Code 7819.  The rating code for scars that are unstable or painful provides for a 10 percent rating for one or two scars that are unstable or painful, and it appears that this code is the most appropriate in this instance.  The July 2009 examination states that light palpation of the mass resulted in exquisite pain.  Therefore, the Veteran is entitled to a 10 percent rating on the basis of a single skin neoplasm that is painful.  38 C.F.R. § 4.118, Code 7804.  


ORDER

Entitlement to an initial evaluation in excess of 10 percent for myositis ossificans of the left hip is denied. 

Entitlement to a separate 10 percent evaluation for a mass within the left iliopsoas is granted, subject to the laws and regulations governing the award of monetary benefits.  


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


